      Case 5:20-cv-07835-LHK Document 3 Filed 11/05/20 Page 1 of 2




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 DARREN J. ROBBINS (168593)
   DARRYL J. ALVARADO (253213)
 3 655 West Broadway, Suite 1900
   San Diego, CA 92101
 4 Telephone: 619/231-1058
   619/231-7423 (fax)
 5 darrenr@rgrdlaw.com
   dalvarado@rgrdlaw.com
 6
   Attorneys for Plaintiff
 7

 8                          UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10 YORK COUNTY ON BEHALF OF THE               )   Case No. 3:20-cv-07835
   COUNTY OF YORK RETIREMENT FUND,            )
11 Individually and on Behalf of All Others   )   CLASS ACTION
   Similarly Situated,                        )
12                                            )   CERTIFICATION OF INTERESTED
                                 Plaintiff,   )   ENTITIES OR PERSONS
13                                            )
          vs.                                 )
14                                            )
   HP INC., DION J. WEISLER and               )
15 CATHERINE A. LESJAK,                       )
                                              )
16                           Defendants.      )
                                              )
17

18

19

20

21

22

23

24

25

26

27

28
       Case 5:20-cv-07835-LHK Document 3 Filed 11/05/20 Page 2 of 2




 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 2 named parties, there is no such interest to report.

 3

 4                                                          s/ Darren J. Robbins
 5                                                 ATTORNEY OF RECORD FOR PLAINTIFF
                                                   YORK COUNTY ON BEHALF OF THE
 6                                                 COUNTY OF YORK RETIREMENT FUND

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS – No. 3:20-cv-07835                          -1-
